Citation Nr: 1715291	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  13-29 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for PTSD, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active duty service from July 2002 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) Milwaukee, Wisconsin.  In November 2011, the RO reopened a claim for service connection for PTSD, and denied service connection for such disorder.  In March 2012, the RO denied service connection for an acquired psychiatric disorder, other than PTSD, to include adjustment disorder and mood disorder.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for PTSD in an April 2007 rating decision.  The Veteran was notified of the decision, but he did not file an appeal.

2.  Evidence obtained since the April 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.

3. The weight of the competent, persuasive medical evidence does not support finding that the Veteran has PTSD due to service.

4.  The weight of the competent, persuasive medical evidence does not support finding that the Veteran has an acquired psychiatric disorder, other than PTSD, due to service.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision which denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence received since the April 2007 rating decision is new and material; the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2016).

4.  The criteria for service connection for a psychiatric disability, other than PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters, including a May 2011 letter as to reopening the PTSD claim and a December 2011 letter (resent in January 2012) as to the claim for service connection for an acquired psychiatric disorder other than PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  The Board notes that during his August 2016 Board hearing, the Veteran specified that he had only received psychiatric treatment from the Army, VA, and Lewistown, Idaho, which he believed were already of record.  Records from St. Joseph Regional Medical Center in Lewiston, Idaho are associated with the claims file.  

The Board also notes that the Veteran has repeatedly claimed, including during his Board hearing, to have received mental health treatment in service.  Records of such in-service mental health treatment are not associated with the claims file.  However, there is an in-service June 2003 Report of Mental Status Evaluation, which found that the Veteran had an adjustment disorder, but only had a low current potential for self-harm, harm to others, or going AWOL.  There is also a February 2004 mental evaluation that specifically found that the Veteran did not have a psychiatric diagnosis, other than in regards to Cluster B personality traits.  Furthermore, the report of medical history, prior to separation, made clear that although the Veteran had received a psychiatric evaluation, that was the extent of it.  As further discussed below, the Board has found that the Veteran has not been credible in his reports as to psychiatric symptoms and treatment in service.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran underwent VA medical examinations in June 2011 (with an August 2011 addendum medical opinion) and February 2014 regarding his claims.  The VA examiners provided specific findings referable to the Veteran's claimed acquired psychiatric disorder, to include PTSD, sufficient to for the Board to adjudicate such claims.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

In these circumstances, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. New and Material Evidence Claim

The Veteran's claim for service connection for PTSD was previously denied in an April 2007 rating decision. The Veteran did not file any statement indicating disagreement with the prior decision and no new and material evidence was physically or constructively received within one year of the determination. Accordingly, the April 2007 rating decision is now final.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015). 

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied. Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the prior April 2007 determination, the evidence of record included service treatment records, service personnel records, a March 2007 PTSD stressor statement, and an April 2007 VA finding that it was unable to corroborate the stressor.  

The Veteran's claim was previously denied based on VA being unable to corroborate the Veteran's stressor and no objective evidence of such stressor.  

In May 2011, the Veteran effectively filed a petition to reopen this claim.  The Veteran has since submitted more detailed information regarding his stressor.  Medical evidence as to psychiatric treatment, to include for PTSD, has also been associated with the claim, and which also included stressor information.  As noted above, the regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  As such, the Board finds that the newly associated evidence meets this low threshold as to permit reopening.


III. Service Connection Law

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

IV. Service Connection for an Acquired Psychiatric Disorder, to include PTSD

A.  Factual Background

Service treatment records include a June 2003 mental status examination.  At that time, the examiner diagnosed the Veteran with an adjustment disorder with mixed disturbances of emotions and conduction.  

In an August 2003 post deployment report, the Veteran reported witnessing civilian death, but denied feeling in great danger of being killed.  He also specifically indicated that he was not interested in receiving help for a stress, emotion, alcohol, or family problem.  He denied having little interest or pleasure in doing things and denied feeling down, depressed, or helpless.  He further denied seeking or intending to seek counseling or mental health care.

Prior to his separation, the Veteran underwent a psychological evaluation in February 2004.  The examiner noted that the Veteran reported that he was "Bipolar," but that psychological interview and testing did not substantiate it.  Rather, the examiner found the Veteran's performance on psychological testing suggested that he was "embellishing his difficulties."  The examiner found that "[w]hile this soldier is clearly experiencing distress, his symptoms do not indicate the presence of a psychological disorder."  The examiner further found no Axis I diagnosis, and noted Axis II cluster B personality traits.  The examiner noted that the Veteran had been referred for stress management, but that "given his investment in the sick role, it is unlikely he will experience significant improvements in his subjective level of distress."

Shortly after his May 2004 discharge from service, the Veteran sought mental health care from St. Joseph Regional Medical Center in July 2004.  His mental health, private medical provider found that the Veteran was not suicidal or psychotic and his memory was intact.  The provider noted that "I told him I didn't think he needed to stay in the hospital and he got defensive and told me that if he left the hospital he would start hitting people...I think there must be some other issues between he and his wife and/or between him and military for which medicalizing his problems probably would have some secondary gain for him."  The examiner found no Axis I psychiatric diagnosis.  The examiner diagnosed him with personality disorder, not otherwise specified, with narcissistic and antisocial features and anger problems.  The examiner noted that he was admitted to help assess his personality and provided medication, not because he has bipolar disorder, but because he has anger problems.  An August 2004 patient treatment plan again found no Axis I diagnosis or condition, but noted personality disorder, not otherwise specified, antisocial personality traits, and narcissistic personality traits.  

VA medical records generally document periods of psychiatric treatment.

A July 2006 VA medical record documented reports of problems with mood, anger, depression, crying, blackouts, fits of rage, poor sleep and concentration, and a lack of self-control.  The Veteran reported having 8 jobs since service, but that he would quit them.  

An August 2006 VA discharge summary noted a diagnosis of acute stress disorder, rule out bipolar and rule out PTSD.  

A September 2007 VA discharge summary noted a diagnosis of bipolar disorder, not otherwise specified.  The examiner noted that the Veteran had dropped out of follow up treatment last year, but seemed to be returning as he needed a solid diagnosis in order to qualify for a disability.  He reported inconsistent reports that he had stopped working due to ethical reasons, as he felt it was not right to give assisted living patients narcotics, but then indicated that he stopped working because he became disabled.  

The September 2007 VA discharge summary noted a turbulent hospitalization, with the Veteran reporting symptoms of bipolar disorder, and manic symptoms at that time, but that he was easily able to nap, slept well, and was not particularly pressured.  The examiner found that the Veteran also noted symptoms of PTSD, but would be easily distracted with the discussion of a bipolar diagnosis, so dropped these from consideration.  The examiner noted that the Veteran "seemed to be fishing for whatever might be the easiest diagnosis to support."  The examiner further noted that the Veteran had a gambling problem, and seemed motivated to see it as part of bipolar disorder to decrease his responsibility.  The Veteran had also decided he cannot work so was motivated to have a psychiatric illness to explain it.  The examiner indicated he showed a numbness of symptoms consistent with malingering or a personality disorder, but that it is possible to have these conditions and have true bipolar disorder or PTSD.  The examiner explained that due to reported symptoms, the Veteran was given a provisional diagnosis of bipolar disorder.  

An April 2011 VA medical record documented Axis I diagnoses of mood disorder, not otherwise specified, bipolar disorder by history and rule out PTSD, and Axis II diagnoses per record narcissistic and antisocial features.  The VA medical provider noted that the Veteran reported symptoms consistent bipolar disorder, but review of remote data did not support any objective evidence of such.  The provider found a "[n]eed to continue to consider axis ii pathology as etiology/contributing factor to poor affective regulation, interpersonal conflict, impulsivity."  

In June 2011, the Veteran underwent a VA examination.  After examination of the Veteran and a detailed discussion of the Veteran's claims file, the examiner found that the previous records suggested that the Veteran has repeated instances of lying to superiors, and evidence that he confabulated symptoms on psychological testing in order to receive compensation.  By the Veteran's report during this examination, he would meet criteria for PTSD; however, the examiner found that given evidence on the records, there were questions about the veracity of his claims.  The Veteran had conflicting reports of the children who were killed, of either being killed/eviscerated or of having an arm blown off.  This incident had generally been reported throughout the records, and it was certainly conceivable that he could develop PTSD after going through such an incident, and after going through some of the other incidents that he described.  At that time, however, it appeared most likely that the best current diagnosis was mood disorder, not otherwise specified, which was diagnosed on the inpatient unit where he was residing at the time of the evaluation.  

In an August 2011 VA examination addendum, the June 2011 VA examiner noted the request for an opinion on whether the diagnosed mood disorder, was related to his military service.  The VA examiner opined that it would be resorting to mere speculation to opine on whether the patient's current symptoms are at all related to his service experiences.  This was because the patient has given conflicting reports in the past of his experiences and of how bothersome they are to him.  Since, the specific diagnosis was somewhat unclear, it was unclear what his mood symptoms might be related to. 

A November 1, 2013 VA medical record documented that the Veteran reported that he felt that he had gone from a "happy child" to messed up since his return from service.  The provider noted the questions in prior admissions as to diagnosis, exaggerating symptoms, and presenting himself in a way to gain a diagnosis of bipolar disorder for secondary gain, as well as, cluster B personality traits or disorder.  The examiner found that at the time of meeting, the Veteran was concerned with diagnosis, which could also be explained by an earnest desire to figure out the source of his distress, as such, the examiner would give him the benefit of the doubt.  The provider gave a diagnosis of PTSD; mood disorder, not otherwise specified; and rule out bipolar disorder.  

A January 11, 2013 VA medical record documented a suspect primary mood disorder superimposed upon personality disorder.

January 2013 VA history and physical note, showed a diagnosis of mood disorder not otherwise specified, bipolar disorder type II, PTSD.  

In February 2014, the Veteran underwent another VA examination.  The VA examiner specifically found that the Veteran did not meet a diagnosis of PTSD, under DSM V, but diagnosed him with a mood disorder, not otherwise specified, and cluster B personality traits.  The VA examiner opined that the majority of the Veteran's social and occupational impairment is related to Cluster B personality traits more so than the mood disorder.  

The examiner added that while the stated stressors are consistent with the places, types, and circumstances of the Veteran's service, the inconsistency in the description of the events over the course of several tellings, and a documented history of untruthfulness, inability to follow documented rules, and the symptoms of Cluster B personality characteristics led the examiner to conclude that the symptoms presented cannot be solely attributed to military service.  The examiner then clarified that it appeared less likely than not that the Veteran's symptoms were attributable to military service.  

B.  Lay Evidence

To a large extent, the Veteran's claims depend on a determination of his credibility, to include as to in-service stressors, chronicity of psychiatric symptoms and treatment.  As such, the Board will make an initial determination as to the Veteran's credibility in his statements regarding his claims.

As to his reports of in-service symptoms and treatment, the Veteran has repeatedly claimed, including during his Board hearing, to have received mental health treatment in Iraq, after threatening his commanding officer, and had never been allowed to have a weapon again before being sent home.  Also, in a May 2011 VA medical record he claimed that while in service, he wanted to seek mental health care, but was ridiculed about it and so did not do so.  He further reported that he delayed getting mental health for a while after, as he felt humiliated.  Additionally, in a July 2006 VA medical record, he claimed that while in service, after his deployment, he spent 10 days in a mental health facility prior to separation.  

The Board notes, however, that there is a June 2003 Report of Mental Status Evaluation, which found that the Veteran had an adjustment disorder, but only had a low current potential for self-harm, harm to others, or going AWOL.  The June 2003 evaluator also did not recommend a ban against the use of weapons/live ammunition.  Such findings are not consistent with the Veteran's reports of not being allowed to touch weapons while in Iraq.  However, as will be discussed below, there is some indication that the Veteran was banned from touching weapons shortly before his discharge, but due to disciplinary problems rather than psychological ones in January 2004.  Similarly, the separation examination report of medical history made clear that the Veteran only underwent psychiatric evaluation in service; there was no indication of treatment beyond evaluation.  Moreover, just three months after his service he went to St. Joseph for psychiatric treatment, but received no diagnosis, other than personality disorder.  

Additionally, the Board notes that though the Veteran has repeatedly reported that he snapped in service and threatened his superior officer, the service personnel records do not document any reports of such an incident.  Rather, there are multiple counseling reports of untruthfulness by the Veteran.  

Additionally, a January 2004 service personnel record regarding the Veteran's behavior stated:

	You have been accused of lying to... CSM...You stated to the CSM that you 	did not remember anything from one night to the next morning.  However, 	you told ISG H- that you hadn't slept well at all that same night. Your 	stories do not agree.  I also suspect you of lying to me and trying to take 	advantage of my kindness and the clean slate I offered you when you
	first came under my supervision.  Four days ago you came to me telling me 	the house your wife is living in had been broken into six times, that she was 	afraid...that she had no place to go and was scared to go home, and that no 	one from A/307 Engineers was helping her  I advised you of her two options 	if that was the case...You stated that no one was helping in the company and 	that she didn't have $400 for the plane ticket home.  When I was able to call 	back to Ft. Bragg to talk to the commander...I was informed of how your 	wife was living with a friend in Lumberton, that she was moving on post 	within the next 4-7 days and that SGT E- primary duty was to assist your 	wife however she needed to ensure she was taken care of.  You also told me 	that SGT E- had inspected your off-post residence and approved it.  When
	I investigated this I found out that he had inspected it but counseled you and 	not approved it but ordered you in the barracks.  Two days ago you asked me 	what you could do to reenlist when we get back to Ft. Bragg.  You told the 	doctor that you "want to get out of the service" and he has "grave concern 	that [you] might do something terribly violent."  It gives me the impression 	that you are telling people what you think they want to hear in order to get 	your way.  Since CPT B- denied your most recent request to go home
	to be with your wife (because the company has ensured your wife has been 	taken care of and since you are already deployed on a real world mission) 	your behavior has worsened.  The stories you relay to me regarding your 	situation do not ever pan out.  I find out completely different information 	every time I investigate with the company You do not tell me the entire story 	You did not tell me the entire story about your getting married, about your 	debt problems, about your housing problems, and about your food problems
	when we deployed.

	Your lying is punishable by UCMJ and will not be tolerated.  It appears to be 	a pattern with you. I will treat you fairly and with respect but I cannot do that 	if you relay half-truths and lies when I am trying to help.  Verify information 	before you relay it or relay it to others with the caveat that you are not sure 	it's true.  You have become more of a liability than an asset... I do not have 	time to babysit you. 

It was only after this January 2004 behavior counseling, months after the June 2003 mental status evaluation, that the Veteran was ordered to not touch any weapons.

The record is also inconsistent as to the Veteran's reports of having only post-service behavioral problems, as noted in numerous records, including a January 11, 2013 VA medical record and the Board hearing, as in multiple VA medical records, including in an April 22, 2011 VA medical record, he described troublesome teen years.  In his July 2004 St. Joseph history he reported that growing up he got into fights a lot.

There have also been numerous discrepancies regarding the Veteran's reports of in-service experiences causing his mental distress.  During his August 2016 Board hearing, the Veteran explained an inconsistency in his reports regarding a stressor involving children and an explosion in Afghanistan, which had been noted by VA examiners.  The Veteran's representative indicated that the noted inconsistencies were that in one stressor statement, the Veteran  had said one of the children had lost his arm in the explosion and a second child was killed, but in another statement he had said that that all the children were killed.  The representative indicated that "I think you meant to kind of say that both children were killed in the first one (inaudible) lose any arm?"  The Veteran responded that the representative was correct and that "I dont know why, for some reason, I just kind of ended the statement right there and just left it be."

The Board finds, however, that the Veteran has not been credible regarding stressor reports.  The Veteran has actually described the stressor involving the children in many different ways, inconsistent with even the explanation given at the Board hearing.  

In a July 2006 VA record the stressor was that a child was severely injured (not killed) by a grenade while in Afghanistan.  In an August 2006 VA discharge summary the Veteran reported a scene in Afghanistan where a soldier's (not a child's) arm was blown off and a child killed by an IED.  

In a written March 2007 stressor statement, the Veteran reported walking outside of perimeter and saw two young children walking towards him holding an antipersonnel mine; the oldest one patted the top of it and the mine blew off his arm and killed the younger one.  However, in a written May 2011 statement, he indicated that he knew who was bringing in an explosive device and that both children died.

As indicated above, the Veteran's inconsistencies are not merely failing to complete a thought, as they change as to who was involved, severity of injuries, and even change between his own written statements.

Furthermore, the Veteran has a history of providing inaccurate information to psychiatric providers.  As more fully documented in the Factual Background section above, the Veteran's medical providers, both VA and private, have repeatedly noted symptom exaggeration, malingering, and untruthfulness.  

Examples of inaccuracies also include a July 2006 VA psychiatry note where the Veteran reported that he does not know his father family history because he does not know his father, and he denied any family history of mental illness on his mother side.  In an April 2011 VA medical record, the reported family history included a half-brother and paternal aunt with bipolar disorder.  In a January11, 2013 VA medical record, he denied a family history of mental illness among first degree relatives.  In a November 1, 2013 VA medical record he noted a family history of a half-brother with bipolar.  

Also indicative of inaccuracies was a January11, 2013 VA medical record which indicated that the Veteran had reported that he took clonazepam daily, but which the VA medical provider noted that such use was not supported by laboratory results.  

Another example is an April 2011 VA medical record which documented a report of a close relationship with his sister, yet in November 2013, he indicated he was not close to any of his family.  

Similar indications of inconsistencies include an April 22, 2011 VA medical record reflecting he dropped out of school and earned a GED, yet in a January 11, 2013 VA medical record, he reported having a 12th grade education and completing high school.  Then, a February 2013 VA medical record documented that he stopped school in 11th grade and got a GED.  

The Veteran's statements to the effect of his psychiatrics symptoms and treatment, stressors, and service history are inconsistent with the evidence of record, to include his own statements.  In regards to the contemporaneous evidence, service treatment records do not show the kind of psychiatric symptoms or treatment claimed by the Veteran.  Furthermore his statements to his treating medical providers following service, but before he filed his current claim, are contrary to his current claims.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Veteran has repeatedly provided inconsistent histories as to when and how his claimed psychiatric started, the symptoms involved, his history, and his stressors.  Thus, the Board concludes the Veteran is not a credible historian.  

C.  Personality Disorder

The Board notes that although the Veteran currently has a diagnosis of a personality disorder, and received a diagnosis of Cluster B Personality Traits in February 2004, while still in service, service connection is not warranted for a personality disorder.  

Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Therefore, to the extent that medical records show that the Veteran was diagnosed with personality disorder during and since service, the Board finds that service connection for such a disorder is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

D.  PTSD 

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

During the course of this appeal, 38 C.F.R. § 3.304(f) was revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  Given the Veteran's contentions, as noted in VA medical records indicating complaints regarding in-service stressors, the revision applies to the Veteran's claim.  

Considering the pertinent evidence in light of the above, the Board finds that the weight of the competent, probative evidence shows that a diagnosis of PTSD due to service is not established for the Veteran.  

The medical evidence of record documents that the majority of the private and VA medical providers, as well as, the VA examiners found that the Veteran did not have PTSD.  Rather, VA medical providers diagnosed the Veteran with other acquired psychiatric disorders, or diagnosed him with rule out PTSD or PTSD by history.  One VA medical provider who diagnosed PTSD, in November 2013, specifically qualified that conclusion, indicating she was giving the Veteran the benefit of the doubt as to a diagnosis of PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board finds the medical opinions of the June 2011 and February 2014 VA examiners to be more persuasive in determining whether the diagnostic criteria for PTSD are met.  Both VA examiners evaluated the Veteran and reviewed the Veteran's claims file.  Both VA examiners specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Both VA examiners included the in-depth discussions of their respective evaluation of the Veteran and review of the medical evidence.  The VA examiners also had access to the Veteran's claims file in reviewing the most complete record and provided thorough, detailed opinions.  Both VA examiners opined that the Veteran's lack of credibility caused them to be unable to diagnose the Veteran with PTSD.  Such findings are consistent with the Board's own findings as to the Veteran's credibility, discussed above.  Thus, the Board accepts the February 2014 and June 2011 VA examination opinions as the most probative evidence on the question of diagnosis. 

By contrast, the Board has accorded little probative weight to the assessments of PTSD reflected in clinical treatment reports of record.  The November 2013 VA medical provider who diagnosed the Veteran with PTSD specifically noted that she was giving the Veteran the benefit of the doubt as to his credibility.  Any other VA medical providers who made such diagnoses would similarly have relied on the Veteran's reports.  However, the Board again notes that it has found that the Veteran to not be credible in his reports.  In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by a veteran if they have been found to be inaccurate or because other facts present in the record contradict the facts provided by a veteran that formed the basis for the opinion.

Having found the evidence is against the conclusion the diagnosis of PTSD has been established for the Veteran, service connection for PTSD cannot be established, and the Board need not address the remaining criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

E.  An Acquired Psychiatric Disorder, Other Than PTSD

Although the Veteran does not have a diagnosis of PTSD, the Veteran does have a verified, current diagnosis of a mood disorder.  

However, considering the pertinent evidence in light of the above, the Board finds that competent, probative evidence does not establish a nexus between a current acquired psychiatric disorder, to include mood disorder, due to service or that was incurred in service. 

The Board notes that to the extent that the Veteran received a diagnosis of an adjustment disorder during service, the subsequent February 2004 mental health evaluation in service specifically found no such diagnosis.  Subsequent post service psychiatric records also did not indicate such a diagnosis.  As an adjustment disorder has not been diagnosed for over 5 years prior to the current claim, that particular illness may not be service connected.  

As to the diagnosis of a bipolar disorder, where that occurred, it was often couched in tentative terms, and largely dropped from the record in 2008,  Notably, a November 2013 VA medical record specifically shows a provider's consideration of the Veteran's prior VA psychiatric admissions, and found that any bipolar diagnosis was questionable given that in the past the Veteran had seemed to have been exaggerating symptoms and/or presenting himself in such a way as to establish a diagnosis of bipolar for gain. The Veteran's described symptoms of consistent, rather than episodic impulsivity, frequent anger, and only rare and very brief periods of elevated energy level, were without enough other manic symptoms during those periods to justify the bipolar disorder diagnosis.  Similarly, both the June 2011 and February 2014 VA examiners did not find bipolar disorder, though both noted consideration of prior diagnosis of bipolar disorder.  As such the Board finds that the Veteran does not currently have bipolar disorder and, as found by the medical evidence, to the extent that it was previously diagnosed such diagnosis was in error.  As such, service connection for bipolar disorder is also not warranted.  Brammer, supra.; McClain, supra.

To the extent that the Veteran has had any other diagnosis of an acquired psychiatric disorder, other than mood disorder, the Board finds that the evidence of record does not support finding that the Veteran has such disorder currently and that the most probative medical evidence, to include the June 2011 and February 2014 VA examinations, specifically found no other diagnoses, other than mood disorder.  As such, service connection would not be warranted for such disorder.

As to the mood disorder diagnosis, the VA medical records generally document that such diagnosis has been the accepted diagnosis in recent years.  Both the June 2011 and February 2014 VA examiners found such a diagnosis.  The June 2011 VA examiner noted that the "best current diagnosis is mood disorder, not otherwise specified, which was diagnosed on the inpatient unit where he was residing at the time of this evaluation."

Neither VA examiner found the mood disorder to be etiologically related to service.  
In an August 2011 VA examination addendum, the June 2011 VA examiner opined that it would be resorting to mere speculation to opine on whether the patient's current symptoms are at all related to his service experiences, due to the Veteran's conflicting reports.  The examiner found that it was unclear to what his mood symptoms might be related, but the February 2014 VA examiner opined it was less likely than not that the symptoms the Veteran presented were attributable to military service.  There is no probative, medical evidence of record supportive of the Veteran's claim that a mood disorder is etiologically related to service.

As such, the weight of the medical evidence supports the conclusion that any current psychiatric disability, to include mood disorder, is not related to service, 

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, other than PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for PTSD is granted. The appeal is granted to this extent only.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


